Citation Nr: 0836225	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-38 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diagnosed left eye 
occlusion and bilateral glaucoma (claimed as red burns of the 
eyes and a left eye condition).

2.  Entitlement to service connection for a bilateral foot 
fungus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post traumatic stress 
disorder (PTSD) (claimed as nerves).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to May 1969, 
with service in the Republic of Vietnam from October 14, 1967 
to October 10, 1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office.

The Board notes that the issue of entitlement to service 
connection for post-traumatic stress disorder was denied by 
the RO in rating decisions of April 2006 and March 2007.  As 
a notice of disagreement is not of record with respect to 
either decision, that issue is not before the Board at this 
time.  

The Board also notes that while the October 2005 statement of 
the case addressed the issue of service connection for 
hypertension, the veteran specifically noted that he was not 
appealing that issue when he filed his substantive appeal in 
December 2005.  Accordingly, that issue is also not before 
the Board at this time.    

The issue of entitlement to service connection for diagnosed 
left eye occlusion and bilateral glaucoma (claimed as red 
burns of the eyes and a left eye condition) is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A bilateral foot fungus was not present in service and no 
currently diagnosed condition has been related either to the 
veteran's service or to any service-connected disorder.

2.  Anxiety and depression were not present in service and 
currently diagnosed anxiety and depression have not been 
related to the veteran's service.


CONCLUSIONS OF LAW

1.  A bilateral foot fungus was not incurred in or aggravated 
by service, and was not due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) & (b) (2007).

2.  Anxiety and depression were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5103(a), 5107 
(West 2002); 38 C.F.R. § 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  This letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  

The Board finds that the content of the April 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an October 2005 SOC and May 2006 and July 2007 SSOC's each 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  However, the 
Board does note that the veteran was provided with the 
provisions of the Dingess decision in the May 2006 SSOC.

II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, 20 Vet. App. 528 (2007).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b) (2007).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran's service medical records are completely silent 
as to any references to either a foot or a psychiatric 
disorder.  The February 1967 induction and the March 1969 
separation examinations reflected no complaints; the 
objective examinations were normal.

The veteran was seen by a private medical provider in 1982.  
He complained of agitation, nervousness, anger, rage 
episodes, and depression.  He said that these complaints had 
been present for 10 years.  

VA outpatient treatment records showed that the veteran first 
reported nervousness in December 1989.  At that time, he 
claimed that this nervousness had been present since 1969.  
He was irritable and agitated.  He was not seen again until 
1999, when anxiety and depression were diagnosed.  

A VA examination conducted in June 2005 diagnosed 
onychomycosis of the big and little toenails.  It was 
commented that this condition was not related to his service-
connected diabetes mellitus.  This examination also noted 
chronic anxiety.

The veteran was afforded another VA examination in August 
2006.  The examiner, after reviewing the records and 
examining the veteran, opined that his foot fungus was not 
related to his service-connected diabetes mellitus, noting in 
fact that this condition had preexisted the diabetes 
diagnosis.  

In January 2007, a private physician wrote correspondence on 
behalf of the veteran after he had visited the physician's 
residence.  The veteran had wanted to obtain his treatment 
records from 1985 and 1986.  The physician commented that he 
had been retired for the past decade and that the records 
from his practice had been destroyed.  He then stated that 
"From my conversation with [the veteran], it seems that he 
had been treated by me for a skin infection of the foot.  
This was, from the history acquired in Vietnam while the 
patient was a soldier in the U.S. armed forces.  From the 
patient's sincerity and demeanor, I believe the above is true 
even though I no longer have a record to objectively 
substantiate it."

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral foot 
fungus and anxiety and depression has not been established.  
The objective evidence of record does not indicate that 
either the foot condition or the anxiety and depression were 
present in service.  While the veteran has stated in various 
treatment records that his anxiety and depression have been 
present since his discharge from service in 1969, the 
objective evidence of record does not support these claims.  
The separation examination was negative for a psychiatric 
condition and the evidence of records indicates that he had 
not been seen for complaints of anxiety and depression until, 
at the earliest, 1982.  Moreover, none of the evidence 
relates a post-service psychiatric condition to service.  
There are also two VA opinions of record that the foot 
condition, diagnosed as onychomycosis of the big and little 
toenails, is in no way related to his service-connected 
diabetes mellitus.  Therefore, it cannot be found, based on 
this evidence, that the veteran's foot fungus and anxiety and 
depression are related to his period of service or to any 
service-connected disorder.  

The Board does note the statement from a former treating 
physician that he had treated the veteran for a skin 
infection of the feet that the veteran sincerely believes is 
related to his service.  The physician commented that he 
believed the veteran's statements; however, there are no 
objective records to support any conclusion that the 
veteran's condition had been present in service, particularly 
since this physician had treated the veteran in 1985 and 
1986, many years following his discharge from service.  
Moreover, any opinion provided by this physician would be 
based solely on his own recollections and any history 
provided by the veteran.  Such opinions, without any clinical 
correlation, provide an insufficient basis upon which to 
award service connection.  See Reonal v. Brown,  5 Vet.  App. 
458 (1993); Swann v. Brown, 5 Vet. App.  229 (1993).  
Therefore, any opinion provided could only be speculative in 
nature; such opinions cannot be relied upon in deciding a 
claim for service connection.  See Bostain v. West, 11 Vet. 
App. 124 (1998).

It is also true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.   In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

As a consequence, it is concluded that the preponderance of 
the evidence is against the veteran's claims for service 
connection for a bilateral foot fungus and for an acquired 
psychiatric disorder, diagnosed as anxiety and depression.

The Board has considered whether VA examinations are 
warranted pursuant to 38 C.F.R. § 3.159.  The Board notes 
that no medical examination has been conducted or medical 
opinion obtained with respect to the veteran's claim for 
service connection for a bilateral foot disorder on a direct 
incurrence basis nor has one been conducted specifically with 
respect to the psychiatric condition.  However, the Board 
finds that the evidence, which reveals that the veteran did 
not have either disability during service and does not 
reflect competent evidence showing a nexus between service 
and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As service 
and post-service medical records provide no basis to grant 
this claim, and in fact provide evidence against this claim, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury or any indication that his 
claimed conditions may be related to service, referral of 
this case to obtain examinations as to the etiology of the 
veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 


ORDER

Entitlement to service connection for a bilateral foot fungus 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as anxiety and depression, is denied.




REMAND

The veteran has contended that he has an eye disorder (other 
than mild diabetic retinopathy) that is related to his 
service-connected diabetes mellitus and which should be 
separately service-connected.  These disorders include an 
occlusion of the left eye and glaucoma.  VA examinations 
conducted in June 2005 and August 2006 opined that these 
conditions were not related to the service-connected diabetes 
mellitus.  However, they did not comment on whether the 
service-connected diabetes had aggravated any eye disorders, 
to include the occlusion and the glaucoma, beyond their 
natural progression.  See 38 C.F.R. § 3.310(a) and (b) 
(2007).  Such an opinion is needed in this case before a 
final determination as to entitlement to service connection 
can be made.  

Since the matter is being remanded, a request should also be 
made for updated VA treatment records dating from February 
21, 2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 
C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any existing VA medical 
treatment records dating from February 21, 
2007, to the present.  

2.  Afford the veteran a complete VA 
ophthalmology examination.  The examiner 
must review the entire claims folder in 
conjunction with the examination, and the 
examination report must indicate that such 
a review was undertaken.  An opinion must 
then be rendered as to whether it is at 
least as likely as not (that is, at least 
a 50-50 probability) that the service-
connected diabetes mellitus has aggravated 
the diagnosed occlusion of the left eye 
and bilateral glaucoma beyond their 
natural progression.  All indicated 
special studies deemed necessary must be 
conducted.  A complete rationale for the 
opinions expressed must be provided.

3.  Once the above-requested development 
has been conducted, the veteran's claim 
for service connection for an eye disorder 
(other than mild diabetic retinopathy) 
must be readjudicated.  If the decision 
remains adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


